Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

)
)
Sunview Care & Rehab Center, L.L.C.  ) Date: July 12, 2007

(CCN: 67-5530), )
)
Petitioner, )
)

-V.- ) Docket No. C-06-597

) Decision No. CR1620
Centers for Medicare & Medicaid )
Services. )
)

DECISION

Until July 2006, Petitioner, Sunview Care & Rehab Center, L.L.C. (Petitioner or facility),
was a long-term care facility located in Corsicana, Texas, that participated in the
Medicare program as a provider of services. Following a change of ownership, critical
staff members (administrator, director of nursing, and the bulk of the nursing staff) either
quit, were fired, or simply stopped coming to work. Based on these and other problems,
the Centers for Medicare & Medicaid Services (CMS) determined that, from June 5
through July 5, 2006, the facility was not in substantial compliance with Medicare
requirements, and that, from June 5 through 9, 2006, its deficiencies posed immediate
jeopardy to resident health and safety. Petitioner has not challenged those determinations,
but characterizes as “unconscionable” the penalty imposed, $39,250.

CMS now asks for summary affirmance. For the reasons discussed below, I grant CMS’s
motion. I conclude that the uncontested deficiencies provide a sufficient basis for
imposing a civil money penalty (CMP), and I affirm the imposition of a $6,550 per day
CMP for the period of immediate jeopardy, and a $250 per day CMP for the period of
substantial noncompliance that was not immediate jeopardy.

' Petitioner asserts, without support, that the penalty is $38,000. CMS’s brief is
(continued...)
I. Background

To participate in the Medicare program, facilities periodically undergo surveys to
determine whether they comply with applicable statutory and regulatory requirements.
The Secretary of Health and Human Services contracts with state survey agencies to
conduct those surveys. Social Security Act (Act) § 1864(a); 42 C.F.R. § 488.20. The
regulations require that each facility be surveyed at least once every 12 months, and more
often, if necessary, to ensure that identified deficiencies are corrected. 42 C.F.R.

§ 488.20(a). Where deficiencies are found, the state survey agency and CMS assess their
seriousness on a scale that considers the scope (how isolated or widespread the deficiency
is) and severity (how great the harm or potential for harm the deficiency causes). 42
C.F.R. § 488.404.

In this case, the facility (which had apparently been teetering on the verge of bankruptcy)
changed ownership on June 1, 2006. P. Exhibit (Ex.) 3. At about that time, the Texas
Department of Aging and Disability Services (State Agency) began receiving complaints
of serious staffing shortages and the facility’s failure to meet its residents’ basic needs.
CMS Ex. 8. On June 9, 2006, the State Agency completed a combined complaint
investigation, standard survey, life safety code (LSC) survey, and state licensure
inspection. CMS Exs. 2, 4. Among many serious deficiencies, the surveyors found:

. The facility had no administrator and no director of nurses (DON); the facility’s
new owner (who resided out of state) had designated a licensed vocational nurse
(LVN) and an office assistant to run the facility. The former administrator had
resigned effective June 1, 2006. The facility’s former DON resigned on May 5,
2006. Another registered nurse (RN) was hired to replace her but left after four
days (May 12-15), refusing the DON position. CMS Ex. 4, at 23-33, 49-50; CMS
Ex. 41, at 5 (Robinson Decl.); CMS Ex. 42, at 3-4 (Lasseter Decl.); CMS Ex. 45,
at 3 (Whiteley Decl.).

'(...continued)
inexplicably silent as to the amount of the CMP. The evidence, however, establishes a
penalty of $6,550 per day for five days of immediate jeopardy ($32,750), plus $250 a day
for 26 days of substantial noncompliance that was not immediate jeopardy ($6,500).
CMS Ex. 1. Inthe absence of some subsequent determination, not mentioned by either
party, the total CMP is $39,250 ($32,750 + $6,500 = $39,250).
When surveyors arrived at the facility on June 5, 2006, no certified nurse aides
(CNAs) were on duty; only one LVN and one Certified Medication Aide (CMA)
were there to provide care for the facility’s 38 residents (many with complicated
care needs).’ The surveyors learned that this level of staffing was not unusual for
the facility. CMS Ex. 4, at 5; CMS Ex. 8, at 8-9; CMS Ex. 42, at 3-4 (Lasseter
Decl.); CMS Ex. 45, at 2 (Whiteley Decl.) (No CNAs on duty at 7:10 a.m. on June
7, 2006).

Multiple current and former staff members told the surveyors that the facility’s
owner had cut staff positions, working hours, and salaries; he instructed that no
more than two staff members be on the floor at one time. CMS Ex. 4, at 50; CMS
Ex. 41, at 4 (Robinson Decl.); CMS Ex. 42, at 4-5 (Lasseter Decl.); CMS Ex. 44,
at 4 (Carr Decl.).

The facility failed to provide dependent residents with appropriate, timely
incontinent care, and assistance with bathing, dressing, and other activities of daily
living. CMS Ex. 4, at 1 et seg.; CMS Ex. 41, at 2-4 (Robinson Decl.). The
surveyors recorded numerous specific examples, including: 1) surveyors observed
Resident (R) 12 (a totally dependent resident with contractures) lying on a linen
sheet, stained brown with urine, smelling strongly of ammonia; 2) at 2:20 p.m.,
R17’s brief was urine-soaked, smelling strongly of ammonia. Her skin was deep
red and creased from the brief. A CNA admitted that R17 had not received
incontinent care all day due to insufficient staff; 3) R20 was wearing a urine-
soaked brief with strong ammonia odor. The resident’s skin had deep red creases
and indentations from the brief, and the surveyor observed a stage II pressure ulcer
on the resident’s buttock; 4) R16’s pants and brief were urine-soaked with a strong
ammonia odor. Surveyors observed two stage II pressure ulcers on the resident’s
buttocks; 5) surveyors observed R3, whose leg had been amputated, lying in urine-
soaked sheets, blood-tinged drainage on the dressing covering the amputation site.
CMS Ex. 4, at 3-4; CMS Ex. 41, at 3 (Robinson Decl.); CMS Ex. 43, at 3 (Webster
Decl.): CMS Ex. 44, at 2-3 (Carr Decl.).

> Eight residents had identified behavior problems; 17 required nine or more

medications; 12 were incontinent; 2 were tube-fed; 19 required psychoactive medications;
2 had catheters; 2 were bedfast; and 6 had pressure ulcers. CMS Ex. 42, at 4; see also
CMS Ex. 7.
4

. Diabetic residents were not administered insulin as ordered. Surveyors observed a
registered nurse inject R2 with units of air rather than Humulin NPH insulin
(apparently unaware that the syringe she picked up was empty). R2’s blood sugar
level measured 236 mg/dl (normal 60-100). CMS Ex. 44, at 3-4 (Carr Decl.).

. No resident assessments or care plans had been completed in more than a month
because the facility lacked sufficient qualified staff to perform them. CMS Ex. 4,
at 36; CMS Ex. 44, at 4 (Carr Decl.).

. The facility no longer provided physical therapy, although its population included
residents who required physical therapy. CMS Ex. 4, at 49; CMS Ex. 41, at 5
(Robinson Decl.).

. Garbage had not been collected, and the dumpster was overflowing. Surveyors
counted 25 bags on the ground surrounding the dumpster, some broken with
contents (which included rotten food, feces and urine-soaked incontinent briefs)
spilling out. “A large swarm of flies” hovered over the garbage pile and
dumpster. “A pungent stench surrounded the area around the dumpster and

. permeated to the back door of the kitchen.” The facility no longer had a
contractual agreement for trash pick-up. CMS Ex. 4, at 37; CMS Ex. 43, at 4
(Webster Decl.).

. During the survey a representative from the gas company appeared, complaining to
staff that the bill had not been paid, and requesting some money to prevent
services being disconnected. CMS Ex. 4, at 51; CMS Ex. 44, at 4 (Carr Decl.).

Although advised that the facility conditions posed immediate jeopardy to resident health
and safety, the facility’s new owner offered no plan to correct the facility’s most pressing
problems. He designated no qualified persons to assume the duties of administrator or
DON. CMS Ex. 4, at 41; CMS Ex. 42, at 5 (Lasseter Decl.).*

3 Petitioner claims that the office assistant, Bettie Miles, was in charge of the
facility. P. Ex. 4. He does not suggest that she was licensed or otherwise qualified for the
position. The administrator must be licensed by the state. 42 C.F.R. § 483.75; CMS Ex.
51, at 4.
5

Deeply concerned about the absence of any administrative or nursing supervision, and
citing numerous instances of deficient quality of care, on June 7, 2006, the State Agency
issued an order for licensure suspension and emergency closure, and, over the next
several days, the facility’s residents were relocated. CMS Exs. 3, 5; CMS Ex. 16, at 1;
CMS Ex. 17, at 10-14.

Based on the surveyor findings, the State Agency found that Petitioner was not in
substantial compliance with federal requirements for nursing home participation in the
Medicare program. Specifically, the State Agency found that the facility was not in
substantial compliance with the following regulations: 42 C.F.R. § 483.25 (quality of
care); 42 C.F.R. § 483.30 (nursing services); 42 C.F.R. § 483.70 (physical environment);
and 42 C.F.R. § 483.75 (administration). CMS Exs. 1, 4.

CMS agreed with the State Agency assessment, and, in a letter dated June 20, 2006,
advised the facility that it was not in substantial compliance with program requirements,
that its noncompliance constituted substandard quality of care, and that its deficiencies
posed immediate jeopardy to resident health and safety. CMS imposed a CMP of $39,250
($6,550 per day for the period of immediate jeopardy and $250 per day for the remaining
period of substantial noncompliance), as well as other remedies. CMS Ex. 1. The letter
set forth Petitioner’s appeal rights:

If you disagree with the determination of noncompliance
(and/or substandard quality of care, if applicable), you or your
legal representative may request a hearing before an
administrative law judge of the Department of Health and
Human Services, Departmental Appeals Board. Procedures
governing this process are set out in 42 C.F.R. § 498.40, et
seq. You may appeal the finding of noncompliance that led to
an enforcement action, but not the enforcement action or
remedy itself. A written request for a hearing must be filed
no later than August 19, 2006.

2

A request for hearing should identify the specific issues, and
the findings of fact and conclusions of law with which you
disagree. It should also specify the basis for contending that
the findings and conclusions are incorrect.

CMS Ex. 1.
6

In a letter dated July 27, 2006, Petitioner requested a hearing “regarding the temporary
closure” of the facility. In that letter, Petitioner does not contest any single deficiency
finding. In fact, it appears to concede the facility’s multiple problems, but lists actions
taken to remedy those problems, and suggests that, because of its efforts to correct, the
facility should not be penalized:

I’d like to know how the state can make redress to a person who has
every good intention to turn around the facility and the only
transgression that he had was that he miscalculated that in rural
America, the pool for nursing aids (sic) where five facilities exist in
a three mile radius, governs and sometimes dictates the lot and future
of a facility, and where your competition tries to intervene and
underhandedly undermine our ability to operate.

Hearing Request at 3.

Petitioner’s appeal was assigned to me for resolution. In an initial order dated August 9,
2006, I directed the parties to file pre-hearing exchanges, including briefs and exhibits,
setting forth their respective positions. As part of its submission, CMS moved for
summary judgment, pointing out that Petitioner did not specifically challenge any of the
cited deficiencies.* CMS also submitted 54 exhibits, including surveyor affidavits. CMS
Exhibits (Exs.) 1-54. Petitioner, whose pre-hearing submissions were due on January 10,
2007, did not respond. In an order dated February 12, 2007, I directed Petitioner to show
cause why his appeal should not be dismissed for abandonment pursuant to 42 C.F.R.

§ 498.69. Petitioner eventually submitted its response accompanied by seven exhibits.”

+ CMS also stressed that, since Petitioner did not mention the cited LSC
deficiencies, summary judgment could be based on those deficiencies alone. However, I
have no idea whether the LSC deficiencies would sustain the penalties imposed because
CMS has not provided the statement of deficiencies nor any other evidence suggesting the
scope and severity of the LSC problems. However, as discussed below, the health survey
findings more than justify a $39,250 CMP.

> Petitioner marked its exhibits as “Exhibits A through G.” To conform to Civil
Remedies procedures, we have re-marked them P. Exs. 1 through 7.
I. Issues

. Petitioner has not challenged CMS’s determinations as to the facility’s substantial
noncompliance nor the scope and severity of its deficiencies, so those issues are
not before me.

. The sole issue before me is whether the CMP imposed is reasonable.

III. Discussion

A, CMS’s determinations on the unchallenged deficiencies are final and
binding.®

As a threshold matter, my review is limited to those issues that Petitioner has appealed
and over which I have jurisdiction. My jurisdiction is limited to review of “initial
determinations,” i.e., CMS’s findings of noncompliance that result in the imposition of a
remedy. 42 C.F.R. § 498.3(b) and (d). Here, CMS made an initial determination that,
from June 5, 2006 through July 5, 2006, the facility was not in substantial compliance
with 42 C.F.R. § 483.25 (quality of care); 42 C.F.R. § 483.30 (nursing services); 42
C.F.R. § 483.70 (physical environment); and 42 C.F.R. § 483.75 (administration), and
that, from June 5 through June 9, 2006, its deficiencies posed immediate jeopardy to
resident health and safety.

The regulations dictate that CMS mail notice of its initial determination to the affected
party, setting forth the basis for and effect of the determination, and the party’s right to
hearing. 42 C.F.R. §§ 498.20(a)(1); 498.3; 498.5. The affected party may then challenge
the determination by filing a hearing request within sixty days of its receiving the notice.
42 C.F.R. § 498.40. The hearing request “must” identify the specific issues and findings
of fact and conclusions of law with which the affected party disagrees, and must specify
the basis for contending that the findings and conclusions are incorrect. 42 C.F.R.

§ 498.40. Here, CMS sent the required notice with a statement of the facility’s appeal
rights, including the specificity requirements of section 498.40. CMS Ex. 1.

® | make Findings of Fact and Conclusions of Law (Findings) to support my
decision in this case. I set forth each Finding, in italics and bold, as a separate heading.
8

In its appeal, Petitioner did not challenge any specific deficiency findings, but instead
listed the actions it had taken to correct some of its cited problems, suggesting that it
should have been afforded an opportunity to correct before penalties were imposed.’ But
Petitioner is not entitled to review of CMS’s (or the State Agency’s) purported failure to
afford it an opportunity to correct. If I sustain CMS’s deficiency findings at the scope
and severity levels cited — which I must since Petitioner has not challenged them — CMS
has a basis for imposing remedies. Act § 1819(h); 42 C.F.R. § 488.301; 42 C.F.R.

§ 488.402. So long as CMS has a basis for imposing a remedy, I have no authority to
review its determination to do so. 42 C.F.R. § 488.438(e). Thus, whenever it finds
substantial noncompliance, CMS may impose a remedy without affording the facility an
opportunity to correct. See 59 Fed. Reg. 56,171 (Nov. 10, 1994) (“[N]either the Act nor
the Constitution require that providers have the opportunity to correct deficiencies before
sanctions are imposed.”) See also Beechwood Sanitarium, DAB No. 1824, at 15 (2002).

I might have dismissed Petitioner’s appeal based on its failure to raise any issue that I
have the authority to review. 42 C.F.R. § 498.70(b). However, my initial order gave
Petitioner a second opportunity to raise a reviewable issue. In its March 5, 2007
submission, Petitioner still did not challenge any individual deficiency findings
(reiterating its attempts to correct), but it added an additional issue — which I have the
authority to review — the reasonableness of the CMP.

Because Petitioner has not challenged CMS’s determinations that the facility was not in
substantial compliance and that its deficiencies posed immediate jeopardy to resident
health and safety, those determinations are final and binding. 42 C.F.R. § 498.20(b).°

T In its later submission, Petitioner more explicitly complained that it “tried
everything humanly possible to deal with the work stoppage,” but required more time to
bring itself into compliance, and should have been given an additional 30 days so that it
could replace key personnel. P. Brief at 1, 2; P. Ex. 5.

5 | note also that summary judgment is appropriate because CMS has come
forward with evidence establishing that the facility lacked critical staff, that its residents
were not receiving basic care and needed services, that the facility’s physical environment
was not adequately maintained, and that the facility was effectively devoid of any
functioning administration. For its part, Petitioner has presented no evidence or argument
to suggest dispute on any of CMS’s assertions. Matsushita Elec. Indus. Co., v. Zenith
Radio Corp., 475 U.S. 574, 586 n.11 (1986); see also, Livingston Care Center v. Dep’t of
Health and Human Services, 388 F.3d 168, 173 (6" Cir. 2004); Vandalia Park, DAB No.
1939 (2004); Lebanon Nursing and Rehabilitation Center, DAB No. 1918 (2004).
9

B. I find reasonable the imposition of a $6,550 per day CMP for the
period of immediate jeopardy, and $250 per day CMP for the period of
substantial noncompliance that was not immediate jeopardy.

The sole issue before me is whether the penalty imposed is reasonable.

If a facility is not in substantial compliance with program requirements, CMS may impose
a CMP for each day of substantial noncompliance. Act § 1819(h); 42 C.F.R. § 488.402;
42 C.F.R. § 488.408. Where the deficiencies do not pose immediate jeopardy to resident
health and safety, but have either caused actual harm or have the potential for more than
minimal harm, the penalty will be in the range of $50 to $3,000 per day. 42 C.F.R.

§§ 488.408(d). 488.438(a). Penalties in the range of $3,050 to $10,000 per day are
imposed for deficiencies constituting immediate jeopardy. 42 C.F.R. § 488.438.

I determine whether the amount of a CMP is reasonable by applying the factors listed in
42 C.F.R. § 488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s
financial condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s
degree of culpability, which includes neglect, indifference, or disregard for resident care,
comfort or safety. The absence of culpability is not a mitigating factor. 42 C.F.R.

§ 488.438(f). The factors in 42 C.F.R. § 488.404 include: 1) the scope and severity of the
deficiency; 2) the relationship of the deficiency to other deficiencies resulting in
noncompliance; and 3) the facility’s prior history of noncompliance in general and
specifically with reference to the cited deficiencies.

Here, the record offers no reliable evidence as to the facility’s history, so I am assuming
that its history is satisfactory.

Petitioner complains bitterly about the financial impact of the State Agency’s actions,
which led to the facility’s closure and allegedly caused it more than $500,000 in damages.
Even severe financial losses may not be sufficient to establish a provider’s inability to
pay, and I find it questionable whether Petitioner has presented sufficient evidence to
justify lowering the CMP based on its financial condition. See Mercy Health Care

& Rehabilitation Center, DAB CR955 (2002); Wellington Specialty Care &
Rehabilitation Center, DAB CR548 (1998). Nevertheless, I have no doubt that the
financial impact of the license revocation and resident transfers has been dramatic, and is
arguably justification for imposing penalties below the maximum allowable by the
regulations.
10

Otherwise, the scope (widespread) and severity (immediate jeopardy) of the facility’s
deficiencies, as well as the owner’s culpability, justify the most severe sanctions. This
facility housed more than 38 aged and infirm residents. Yet, virtually every system that
should have been in place to protect and treat them had broken down. The facility had no
administrator; it had no DON; it had no governing body. I reject any suggestion that a
clerical employee and LVN could adequately perform these functions, even for a very
short time.

Residents were not assessed; care plans were not developed. Necessary therapies were
not provided.

The facility did not have enough registered nurses to administer injections and perform
other duties requiring that level of training. Moreover, one of the facility’s few RNs
seemed incapable of injecting insulin, using an empty syringe and administering air
instead. The facility did not have an adequate number of CNAs, and, facility-wide, the
residents’ most basic needs were not met. Even the garbage was not collected and the
utility bills were not paid.

Under these circumstances, I find reasonable the imposition of a $6,550 per day CMP for
the period of immediate jeopardy. I also sustain CMS’s determination that the period of
immediate jeopardy continued so long as even a single resident remained in the facility.
Fortunately, the State Agency was able to find (presumably) appropriate placements for
these residents on short notice, but the final residents were not discharged until June 9,
2006, and so long as they remained in this shell of an institution, they were in immediate
jeopardy. CMS Ex. 4, at 52; CMS Ex. 17, at 10-14; CMS Ex. 31, at 23.

I also sustain the $250 per day CMP for the remaining period of noncompliance. This is
at the low end of the range, and was certainly justified by the deficiencies, since, at that
point, the facility had no residents, no staff and was capable of providing no services.
While Petitioner may eventually have abandoned its Medicare provider agreement, CMS
is justified in imposing a per day penalty until such time as the facility actually withdrew
from the program.
11
IV. Conclusion

For all of the reasons discussed above, I uphold CMS’s determination that Petitioner was
not in substantial compliance with program participation requirements from June 5
through July 5, 2006, and that its deficiencies posed immediate jeopardy to resident health
and safety from June 5 through 9, 2006. I find reasonable the imposition of a $6,550 per
day CMP for the period of immediate jeopardy, and $250 per day CMP for the period of
substantial noncompliance that was not immediate jeopardy.

/s/

Carolyn Cozad Hughes
Administrative Law Judge
